Citation Nr: 1134457	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  97-06 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He died in October 1982.  The appellant is his surviving spouse.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the appellant's application to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

In July 2000, the appellant appeared and offered testimony in support of his claim before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with his claims file.  

The Board reopened the matter and remanded it for further development in December 2000.  The Board again remanded the matter in December 2003.  The case has now been returned to the Board for further appellate action.

In August 2010, the Board sent the appellant a letter informing her that the VLJ who conducted the July 2000 Board hearing is no longer with the Board and that, as a result, she had the right to an additional hearing before another VLJ who would issue the final decision in her appeal.  In March 2011, the Board received correspondence from the appellant in which she declined this opportunity.  See 38 C.F.R. § 20.707.

Following the last RO adjudication, the appellant submitted additional evidence in support of her appeal.  She waived RO jurisdiction of the evidence in June 2011.  Because she waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.


FINDINGS OF FACT

1.  The Veteran is shown to have had combat with the enemy during his period of active service in the Republic of Vietnam; a head injury is consistent with the circumstances, conditions, or hardships of his combat service; and exposure to herbicides is presumed.  

2.  The Veteran died in October 1982, at the age of 38; the Certificate of Death identifies the immediate cause of death as ruptured cerebral aneurysm due to or as consequence of cerebral aneurysm of the anterior communicating artery; there were no other significant conditions identified as contributing to death but not related to the immediate cause of death; and autopsy confirmed that the Veteran's death was caused by diffuse subarachnoid hemorrhages resulting from the rupture of a large berry aneurysm [also identified as a saccular aneurysm].

3.  At the time of his death, the Veteran was not service-connected for any disabilities.  

4.  The preponderance of the more probative evidence of record demonstrates that the Veteran's death was not related to an injury, event, or circumstance of service origin, to include a head injury or Agent Orange exposure.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appellant was not sent a letter fully addressing all notice elements in this matter.  However, the appellant has presented testimonial statements and Board hearing testimony showing actual knowledge of the evidence needed to support her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  For example, at her July 2000 Board hearing, she attributed the cause of the Veteran's death to a head injury during service.  Similarly, the appellant's sister wrote a statement in June 2011 arguing on the appellant's behalf that the Veteran died as a result of the circumstances of his service, including a head injury and Agent Orange exposure.  In light of these statements, the Board finds that any VCAA notice error is deemed harmless and does not preclude appellate consideration of the pending claim.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of the claim are of record, including testimony provided at a July 2000 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

Also, several medical opinions were obtains.  Most recently, the matter was referred to the Veterans Health Administration (VHA) for an expert medical opinion, which was completed in March 2011.  The Board finds that the VHA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, all lay assertions, and because it describes the claimed disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

More recently, in June 2011, the appellant's sister wrote an extensive statement indicating that the cause of the Veteran's death may have been related to a traumatic brain injury (TBI), posttraumatic stress disorder (PTSD), and/or hypopituitarism.  A medical opinion has not been obtained addressing these contentions, except with regard to the claimed TBI.  The appellant is not entitled to a VA medical opinion, however, based solely on such speculative and conclusory statements indicating that there is a relationship between such illness and the cause of death.  The record must contain some other factual basis supporting these statements, which is not indicated in this case.  See Waters v. Shinseki, 601 F.3d 1274, 1278  (Fed. Cir. 2010) (a veteran claimed that he had hypertension, depression, and diabetes mellitus caused by medication for schizophrenia received during service, but his own conclusory statements were not sufficient to warrant a VA examination without a factual basis in the record).  

The Board accordingly finds no reason to remand or refer the matter for further medical opinions.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the December 2003 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain slides prepared during the autopsy for pathologic studies of the ruptured aneurysm.  Upon remand, the slides were obtained, and they are presently associated the claims file.  The AMC/RO then readjudicated the matter in a February 2006 Supplemental Statement of the Case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the December 2003 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

The appellant is contending that service connection is warranted for the cause of the Veteran's death.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

(The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  

Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  On the other hand, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (2010); 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

Effective August 31, 2010, ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for veterans exposed to Agent Orange during service.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  See 38 C.F.R. § 3.309(e), Note 3 ; 75 Fed. Reg. 53202.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

In the present case, the Board finds upon careful review of the record that the weight of the most probative evidence of record weighs against the claim, for the following reasons.  

The Certificate of Death shows that the Veteran died in October 1982, at the age of 38.  The immediate cause of death is listed as ruptured cerebral aneurysm due to or as consequence of cerebral aneurysm of the anterior communicating artery.  There were no other significant conditions identified as contributing to death but not related to the immediate cause of death.  The Certificate of Death also notes that an autopsy was performed.  

The October 1982 autopsy report reflects that the Veteran's death was caused by diffuse subarachnoid hemorrhages resulting from the rupture of a large berry aneurysm [also identified as a saccular aneurysm], which was noted to replace the anterior communicating artery and large portions of both anterior cerebral arteries.  The autopsy report further provides that the wall of this large, round protruding aneurysm showed slight atheromatous change; the site of rupture was not easily identifiable without removal of the aneurysm.  Following fixation of the brain, a large ovoid aneurysm was seen to replace the anterior communicating artery and large portions of both anterior cerebral arteries; the saccular aneurysm was collapsed due to a large linear laceration (about 1 cm. in length) over the anterior-inferior surface of the sac (the sac measured 2.3 cm in maximum diameter).  Microscopic examination of sections of the wall of the berry aneurysm revealed replacement of the muscle layer of the arterial wall by hyalinized fibrous connective tissue; adjacent to the area of rupture, the wall was described as being very thin.  The autopsy also notes atherosclerosis, moderate, of the coronary arteries, but little or no atherosclerotic changes in the cerebral arteries.  A summary explains that the Veteran died suddenly when the berry aneurysm of the cerebral arteries ruptured and caused diffuse subarachnoid hemorrhages.  The final pathologic diagnosis was diffuse subarachnoid hemorrhages due to ruptured aneurysm of anterior communicating artery, and atherosclerotic coronary artery disease (CAD) with biventricular hypertrophy.   

At the time of his death, the Veteran was not service-connected for any disabilities.  Thus, the central question at issue is whether the conditions causing the Veteran's death were incurred in or aggravated by his active service.

On this question, the evidence of record raises two alternative theories of entitlement.  First, that the Veteran's death was related to a head injury during service.  Second, that the death was related to Agent Orange.  

A.  Relationship to a Head Injury

Initially, the Board notes that the evidence of record shows the Veteran served on active duty from November 1965 to November 1967, including a tour of duty in Vietnam.  

The appellant contends that the Veteran suffered a head injury during combat with the enemy in March 1967.  She submitted numerous testimonial statements throughout the appeal period describing the event.  

The Veteran's DD 214 shows that he was awarded the Combat Infantryman Badge (CIB) and the Bronze Star Medal, and the official service department records describe his involvement in combat.  

In particular, the service department records include a March 29, 1967 statement from A.B., a Platoon Sergeant.  He wrote that on March 3, 1967, while the Veteran's platoon was engaged against an entrenched North Vietnamese position near the Cambodian border, a mortar round exploded close to the Veteran, seriously wounding his platoon leader and one of his squad leaders.  After recovering from the concussion of the blast, the Veteran took command of the platoon, maintaining its integrity and cohesion until the platoon sergeant could move forward and assume command.  A recommendation for a decoration for his actions that day indicated that the Veteran had recovered quickly from the concussion and shock of the blast.

Another platoon member, R.B., also provided a contemporaneous statement.  He wrote that the Veteran was moving with his platoon in a combat mission on March 3, 1967, when a mortar round exploded close by, seriously wounding his platoon leader and a squad leader.  It was further reported that "recovering quickly from the concussion and shock of the blast, the Veteran immediately took over control of the platoon, informed the company commander of what had happened, and continued to receive orders from the company commander and issue orders to his platoon."  It was stated that the quick reactions and instant leadership displayed by the Veteran resulted in the platoon's maintaining its organization and momentum against the enemy-held hill without sustaining further casualties.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  

Here, the evidence of record confirms the Veteran's participation in combat with the enemy.  The evidence does not conclusively confirm that the Veteran suffered a head injury.  The narrative statements indicate a "concussion,"  but this term is ambiguous.  On the one hand, it could refer to a head injury.  On the other hand, it could refer to the concussive force of the mortar blast.  Nonetheless, the claimed head injury is consistent with the circumstances of the combat on March 3, 1967.  Thus, the lay evidence is sufficient to establish that the Veteran suffered a head injury during combat.  See 38 U.S.C.A. § 1154(b); Libertine, 9 Vet. App. at 524.  

However, the evidence of a head injury during service, as established under 38 U.S.C.A. § 1154(b), does resolve the question of whether there is a causal relationship between the head injury and the cause of the Veteran's death.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

On this issue, the record contains some evidence supporting the Veteran's claim and some evidence weighing against the claim.  Under such circumstances, the Board's duty is to assess the credibility and weight of the evidence, including all lay evidence, to determine the probative value of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Where there is conflicting medical evidence, the Board may favor one medical opinion over another if it offers an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by a medical professional constitute medical conclusions that the Board cannot ignore or disregard, the Board is not obligated to accept any physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 69.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In the present case, the Veteran's service treatment records (STRs) which do not show in-service symptomatology.  To the contrary, the Veteran, at his September 1967 separation examination, denied having a history of the following symptoms: frequent or severe headache; dizziness; history of head injury; loss of memory or amnesia.  Furthermore, neurological evaluation at the separation examination was "normal."  Thus, the STRs tend to weigh against the claim.  

Next, a VA medical opinion was requested to address the appellant's contention that the Veteran's death was due to a "traumatic aneurysm."  In December 1995, O. Lindefjeld, M.D., a VA orthopedic surgeon, reviewed the claims file and noted the autopsy results.  Also, it was found that the STRs did not show evidence of injuries of enough severity to have caused intracranial vascular damage.  Dr. Lindefjeld then opined that "the pathogenesis of a Berry Aneurysm is congenital in nature and unfortunately ruptures and causes intracranial bleed before a diagnosis can be made.  Because of the pathogenesis of the Veteran's cause of death, the death cannot be considered to be service connected."

Thereafter, a VA neurologist's opinion was sought with respect to the question of whether the concussive effect of the mortar blast could have resulted in an aneurysm that ruptured many years later causing death.  It was conceded that the Veteran had lost consciousness from the impact of the mortar blast.  In a June 1997 medical opinion, A. Koeppen, M.D., opined that the Veteran's death was due to an acute subarachnoid hemorrhage which was caused by "a saccular (berry) aneurysm of the anterior communicating artery."  In providing this opinion, the VA neurologist noted that he had reviewed the autopsy and the autopsy slides, which he noted "[a] section from the aneurysm itself reveals thin arterial walls fully compatible with the histology of an aneurysm."  Dr. Koeppen noted that the Veteran had been "forcefully displaced" by the mortar blast but not directly injured.  He also stated that noise and displacement caused temporary hearing loss but that hospitalization was not required.  He said that while closed and open head injuries are known to cause arterial injury, including dissecting aneurysms, the relationship of a delayed saccular aneurysm to non-penetrating head injury was speculative and the literature did not support this connection.  In this regard, Dr. Koeppen cited to a medical treatise on vascular pathology indicating that head injury may cause a rupture of a preexisting aneurysm

On March 23, 1998, L. Dickinson, M.D., a neurosurgeon from the University of Michigan, opined that the Veteran's death was due to a massive subarachnoid hemorrhage which was caused by the rupture of an aneurysm of the anterior communicating artery (AComA), the most common site of origin for berry aneurysms.  It was noted that traumatic pseudoaneurysms of the anterior cerebral circulation, although rare, are typically reported on the anterior cerebral arteries, distal to the communication artery region.  Dr. Dickinson, however, explained that he was a neurological surgeon with no expertise at histological analysis of aneurysm walls.  He specified that "personally I do not think I would be able to differentiate the two pathologies on histological slides."  He also clarified that "[a]nterior communicating artery aneurysms are very common and there is no incongruity in the report given to me to suggest that you would fair well with proceeding with this case." 

In a May 19, 1998 statement, C. Wallace, M.D., a neurosurgeon from the University of Toronto, noted that the appellant's hypothesis of the Veteran's large saccular aneurysm being a pseudoaneurysm (resulting from a traumatic dissection 16 years prior) rather than a berry aneurysm was possible, but not likely.  He wrote that "It would likely not be a pseudoaneurysm or false aneurysm, having occurred due to a traumatic dissection 16 years prior ... but possible."  [emphasis in original].  Rather, Dr. Wallace opined that the fatal aneurysm was probably a "giant aneurysm" (a large berry aneurysm or fusiform aneurysm) and that a stronger etiologic component of the latter would be atherosclerosis. 

In June 1998, the appellant sent an inquiry to a physician asking "is it possible for a Saccular Aneurysms, not congenital, to have formed on this artery due to trauma," such as the Veteran's?  The response was "That seems very improbable."  

On July 4, 1998, J. Thomas, M.D., a neurosurgeon from Thomas Jefferson University, responded to the appellant's inquiry, noting that in regard to "berry" aneurysms, the preferred term is "saccular" and that the term serves only to distinguish such globular-shaped aneurysms from other types, specifically fusiform or dissecting.  Dr. Thomas stated that although possible that this was a traumatic aneurysm, aneurysms involving the AComA are very common and usually not traumatic since the falx is actually distant from this area.  Additionally, he stated that giant aneurysms are well known for their tendency to incorporate, progressively, the origins of nearby vessels.  Dr. Thomas concluded that the lesion described by the appellant could well have been a cerebral aneurysm that ruptured spontaneously, a fact that could probably be established by the circumstances of death.  "It is of course possible that this pathology began years ago with an incomplete arterial injury related to trauma, but I think that that would be difficult to establish."  Nontraumatic cerebral aneurysms are "believed to be sporadic," but a family history can be established in a small percentage of cases.  Later in July 1998, Dr. Thomas clarified that "'[c]ongenital' means only that an individual is born with the condition.  It is distinct from 'genetic' or 'familial,' which imply that the condition is genetically transmitted in the DNA.  This situation, as I stated, is true for only a minority of cerebral aneurysms."  

In a July 14, 1998 statement, R. Higashida, M.D., a neuroradiologist from the University of California, addressed the appellant's inquiry, and stated that almost all aneurysms are developmental and not congenital.  He noted that aneurysms are categorized by how they look and how they develop.  Dr. Higashida discussed that children are diagnosed as having congenital aneurysms; an aneurysm occurring with a major injury to the brain is referred to as a "traumatic aneurysm," and newly diagnosed aneurysms which are without a definite cause are identified by how they look.  In this regard, he explained that if an aneurysm is berry shaped (i.e., with a neck but a broad body), it is called a "berry aneurysm" and these can be either congenital or developmental.  And, if an aneurysm is very large without a well-defined neck, it is then termed "fusiform, dysplastic, or wide-necked aneurysm."  Dr. Higashida cautioned that all of these terms are very subjective, and are often used interchangeably.  He further stated that just because one doctor identifies the aneurysm as one type does not necessarily categorize it as being related to a specific cause; rather it may simply be a description of how it looks.  In a separate email, Dr. Higashida wrote that "Although traumatic aneurysms can form, these are very rate, and usually would result in immediate tearing and leakage of blood," which "is how the majority are diagnosed."  He went on "[i]t is far less likely to be an asymptomatic traumatic aneurysm."  

More recent medical opinions obtained by the VA include a September 2001 report from B. Rabin, M.D., a VA physician and Chief of C&P Unit.  Dr. Rabin reviewed the facts of the case, including the circumstances of the Veteran's in-service injury, the Death Certificate, the autopsy report, and the opinions of Dr. Koeppen, and appellant's contention that Dr. Choi identified the aneurysm as traumatic.  He also consulted with a VA pathologist who "affirmed that there is no way to distinguish between a congenital and traumatic aneurysm."  Dr. Rabin also conferred with a doctor at a private hospital, who reviewed the autopsy slides, and "concluded that the aneurysm was most probably congenital."  Dr. Rabin then noted the private doctor's comment that he has spoken with Dr. Choi, who denied that he had told the family other than that the aneurysm was likely congenital.  Additionally, Dr. Rabin noted that he had reviewed medical literature back to 1966, which he then summarized, including "[t]raumatic intracranial aneurysms ... [c]ommonly . . . are associated with an overlying fracture or secondary to trauma against the falcine edge in the case of the distal anterior cerebellar artery, and that "[m]ultiple research papers document[ing] the fact that traumatic aneurysms bleed early within minutes to day, rarely within 3 weeks of the ensuring trauma."  

Based on this background, Dr. Rabin summarized that the autopsy revealed a very big berry aneurysm in a site where it commonly occurs, which is a site "not susceptible to closed head trauma."  Also, he noted the autopsy findings of LVH and moderate coronary artery atherosclerosis, and some atherosclerosis of the intracranial circulation, including the aneurysmal wall.  The "whole of [the autopsy] findings spells hypertension, which is the major risk factor for congenital berry aneurysms to bleed spontaneously."  Thus, Dr. Rabin opined, there was "no connection between the trauma in service and the [Veteran's] cause of death, which was a spontaneous rupture of a congenital berry aneurysm."  

The evidence of record also includes an Armed Forces Institute of Pathology (AFIP) consultation report dated November 30, 2006.  The consultation consisted entirely of histopathologic review of autopsy tissues from the postmortem examination of the brain (which are associated with the claims file).  The AFIP pathologists failed to provide an opinion in their report as to whether or not the rupture of the AComA aneurysm in October 1982 was related to any specific incident or event experienced by the Veteran during his military service.  Of note, it was determined that a slide labeled "Ruptured Berry aneurysm" is not histopathologically diagnostic for saccular (berry) aneurysm.  The information provided in the AFIP pathologists' November 2006 report included the following comments:  (1) traumatic intracranial aneurysms are uncommon lesions that may be associated etiologically with severe cranial trauma and consequent hemorrhagic arterial dissection; (2) the pathogenesis of intracranial saccular (berry) aneurysms continues to be a matter for scientific inquiry, but saccular (berry) aneurysms are not generally considered to be etiologically related to head trauma; and, (3) correlation with the gross findings at postmortem examination and with antemortem clinical information is needed to diagnose the etiology of this patient's acute subarachnoid hemorrhage.

In December 2008, another physician, Dr. Agamanolis, reviewed the matter and noted his opinion that he did not think he could add anything to the several experts who had previously offered opinions on the case.  He singled out Dr. Koeppen, a neurologist and neuropathologist, whom, he wrote, he knew and respected.  He noted that "[f]rom the description of the facts of the case, I concur with Dr. Koeppen's opinion."  

In addition to these medical opinions, the record contains numerous medical articles and treatise excerpts describing the nature and symptoms of aneurysms.  

Finally, in March 2011, the matter was referred for review to a Neurosurgeon Section Chief, Department of Surgery, VA medical center, for an expert medical opinion.  The neurosurgeon noted that he had reviewed the medical and non-medical record in the case.  He then addressed the following questions posed to him.  

First, the neurosurgeon was asked to address whether or not the sudden rupture of the large saccular aneurysm of the anterior communicating artery which caused the Veteran's fatal acute subarachnoid hemorrhage was causally related to any specific incident or event experienced by the Veteran during his period of active military service?  He responded that No, the time alone between the event of active service injury, in 1967, and the time of the aneurysmal rupture in 1982 is so large that he could not conceive of any injury in 1967 that could have been so slowly progressive that it resulted in the rupture of an aneurysm 15 years later.  

Next, the neurosurgeon was asked to base the response to question (1) on a thorough review of the evidence of record and contain discussion pertinent to the issue pending before the Board, to include the following:  (a) an in-service concussive injury of undetermined severity having occurred, cite the evidence of record which specifically identifies a chronic residual brain or cerebro-vascular abnormality, if any, which resulted there from; and (b) based on the antemortem clinical information of record and after correlation with the gross findings reported at postmortem examination, is it possible-with any degree of medical certainty and without resort to speculation-to determine the etiology of the Veteran's large saccular aneurysm, or its "spontaneous" rupture, which resulted in his fatal acute subarachnoid hemorrhage?  In response, he noted that he had based his answer to question (1) on review of the evidence of record.  He explained that there was no evidence of ongoing symptoms, such as headaches, cranial nerve problems, seizures, intermittent ischemic events, or other neurological difficulties that could possibly be manifestations of smoldering cerebrovascular injury that worsened over 15 years and ending with rupture of an aneurysm.  He clarified that in the absence of such manifestations, which would suggest a unique event, there is no reason to connect the combat concussion to the rupture of the aneurysm.  

The neurosurgeon went on to explain that there is no evidence in the record that the Veteran suffered a chronic residual brain or cerebrovascular abnormality.  The evidence in the record, according to the neurosurgeon, is that the Veteran was neurologically normal within a few minutes after the concussion and remained so.  The major antemortem data pertinent are the normal neurological status, absence of any neurologic symptoms, which could be attributed to an anterior communicating artery injury/subsequent aneurysm formation, and the 15 year time period between the Veteran's concussive injury and the aneurysm rupture.  The neurosurgeon noted parenthetically that the average time to rupture of a traumatic aneurysm after the initial injury that lead to its formation is three weeks.  

Furthermore, according to the neurosurgeon, the postmortem pathological information described a true congenital aneurysm, which contains all the normal layers of arterial structure, rather than the findings of a breach in the normal layers of arterial structure with formation of a "pseudoaneurysm" which is specifically seen in head injuries with traumatic aneurysm formation.  He emphasized that this point seems to have been overlooked by the prior experts who had reviewed the material.  He explained that the pathologic findings at autopsy were consistent with a congenital aneurysm.  

The neurosurgeon also explained that the difference between "berry" versus "saccular" aneurysms is not pertinent.  Rather, the difference between "congenital aneurysm" and "pseudoaneurysm" is quite important as the distinction can virtually always be made on pathologic assessment.  In this case, he explained, the findings are not consistent with pseudoaneurysm.  He summarized that the pathologic findings alone argue extremely strongly against a traumatic case for the Veteran's aneurysm.  In support, he noted that there are no antemortem or postmortem data pertinent to the cause of the aneurysmal rupture, congenital aneurysms are known to spontaneously rupture, and the antemortem record does not contain information that would suggest this other is than a spontaneous rupture.  

In the third and final question, the neurosurgeon was also asked to comment on all medical opinions of record addressing the issue.  In response, the neurosurgeon noted that the available medical opinions all appeared to be those of experts knowledgeable in cerebrovascular problems, but there did not appear to be an individual or collective clear delineation of what the neurosurgeon considered to be the pertinent data.  He suggested that there were two categories of data: (1) statistical date from the collective experience of the neurosurgical community regarding traumatic aneurysms, and (2) the antemortem and postmortem data specific to this Veteran.  

Concerning the first category, the neurosurgeon listed the following data: (a) traumatic aneurysms are less than 1 percent of all aneurysms; (b) a majority of traumatic aneurysms occur in children; (c) the vast majority of traumatic aneurysm occur in a region of an artery that is adjacent to a fixed structure, such as the skull base or the falx, which is not the situation in the Veteran's case; and (d) the typical time of rupture of a traumatic aneurysm after injury that precipitated it is 3 to 4 wks; he could not find case reports of a 15 year time frame to rupture of a traumatic aneurysm.  

With regard to the present Veteran's specific date, the neurosurgeon identified the following data:  (a) the Veteran was neurologically normal and had no neurologic symptoms that suggest a chronic/progressive arterial injury between the concussive event and the time of the aneurysmal rupture; (b) the postmortem evaluation pathology review of the aneurysmal structure is consistent with a congenital aneurysm and not the "pseudoaneurysm" structure found in traumatic aneurysm formation.  

The neurosurgeon concluded by stating his opinion that he "believe[s] there is no connection between this heroic Veteran's concussive injury and his aneurysm 15 years later.  The aneurysm was an unfortunate congenital abnormality.  It was an unfortunate, but common, natural history for an aneurysm."  

On review, the Board reiterates that this record contains extensive medical evidence, with some evidence supporting the appellant's case and some evidence unfavorable to the case.  Overall, the evidence developed prior to the March 2011 VA neurosurgeon's expert medical opinion is unfavorable to the appellant's claim.  In fact, the medical opinions containing some support for her claim, specifically the May 1998 and July 1998 opinions, are equivocal and speculative in that they only indicate that a favorable conclusion is "possible."  These two opinions, however, also contain unfavorable conclusions weighing against the claim.  Thus, this record largely weighs against the claim.  

In particular, the Board finds that the March 20110 VA neurosurgeon's expert medical opinion to be the most probative evidence of record for several reasons.  First, the neurosurgeon accurately and comprehensively reviewed all prior evidence.  Then, the neurosurgeon provided a clear opinion with supporting rationale, including analysis of the prior evidence.  In other words, the neurosurgeon's opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, it carries significant probative weight and is found to be the most probative evidence of records.  See Nieves-Rodriguez, 22 Vet. App. at 304.   

The medical treatise, textbook, and article excerpts submitted by the appellant contain favorable and unfavorable information.  Despite this conflict, this treatise evidence is not probative with regard to the appellant's claim, because it does not address the relationship between the specific circumstances of the instant Veteran's case and the cause of his death.  See Sacks,  11 Vet. App. at 317; Mattern, 12 Vet. App. at 228.  To the contrary, the evidence is too general and inconclusive, especially when considered in combination with the remaining evidence, to outweigh the more probative March 2011 VA neurosurgeon's expert medical opinion.  

The appellant also submitted unequivocal written statements asserting that the Veteran's death was related to his head trauma during service.  Also, the appellant's sister wrote an extensive written statement in June 2011 expressing her belief that the Veteran may have had "possible evidence of PTSD," traumatic brain injury, and hypopituitarism, which contributed to his death.    

The Board finds that these testimonial lay statements are credible.  They are not probative, however.  The central issue in this case concerns a question of medical causation involving an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In the fact, the question of causation is highly complex, as shown by the numerous medical opinions obtained.  Thus, the question of etiology in this case may not be competently addressed by lay evidence, and although it is clear that the appellant and her sister are both well-informed on the topic of aneurysms, they are not shown to have any formal medical training or credentials.  Thus, their lay opinions are not probative on this issue.  

The appellant also testified at the July 2000 Board hearing that the Veteran had such symptoms as sneezing and headaches after service, but not dizziness or blackouts.  The June 2011 statement from the appellant's sister likewise indicates that the Veteran experienced symptoms after service.  This evidence reflects continuous post-service symptoms.  The Board notes, however, that the VA neurosurgeon, in the March 2011 expert opinion, specifically addressed this issue, and reached an unfavorable conclusion.  The lay assertions are found to be outweighed by the neurosurgeon's March 2011 expert medical opinion.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

In light of the foregoing, the Board finds that the more probative evidence of records weighs against the appellant's primary theory of entitlement, which concerns head trauma during service.  Thus, service connection is not warranted on this basis. 

B.  Agent Orange

The record also raises an alternative theory of entitlement involving Agent Orange exposure.  

The instant Veteran's service records confirm that he served in the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  This issue is not in dispute.  Thus, the remaining question involves whether a disability for which a positive association with herbicide exposure is presumed was a contributory cause of death.  See id.  

After careful consideration, the Board finds that service connection is not warranted on this basis.  

First, the immediate cause of the Veteran's death, a berry aneurysm or saccular aneurysm, is not a disease listed in 38 C.F.R. § 3.309(e) for which a causal connection to herbicide exposure is presumed.  

The autopsy report notes a finding of CAD, but it also specifically notes that there were little or no atherosclerotic changes in the cerebral arteries.  Although CAD is a disorder presumptively due to herbicide exposure under 38 C.F.R. § 3.309(e), the more probative evidence of record establishes that it is less likely as not that the Veteran's CAD caused or contributed to the diffuse subarachnoid hemorrhages due to ruptured aneurysm of anterior communicating artery, which caused his death.  See 38 C.F.R. § 3.312.  

A private neurosurgeon opined in May 1998 indicating that a strong etiologic component of a giant aneurysm would be atherosclerosis.  Although somewhat favorable in this matter, the Board finds that this neurosurgeon's statement has limited probative value, as an overall reading of this physician's May 1998 opinion shows that he was making general statements rather than a medical determination concerning the specific circumstances of the instant Veteran's case.  Thus, it is not probative evidence establishing an etiological relationship between the Veteran's CAD and the cause of his death.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Similarly, as cited above, a VA examiner in September 2001 concluded that the "whole of [the autopsy] findings spells hypertension, which is the major risk factor for congenital berry aneurysms to bleed spontaneously."  The Board finds that service connection is not warranted on this basis, however, as hypertension is specifically excluded from the definition of ischemic heart disease under 38 C.F.R. § 3.309(e), Note 3.  

Most important on this question, the VA neurosurgeon, who evaluated the case in March 2011 and rendered an expert medical opinion, specifically determined that there was no information that would suggest other than a spontaneous rupture.  Although not specifically cited, the Board may presume that the VA neurosurgeon considered the Veteran's CAD and all related conditions in reaching this conclusion.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  As explained above, the March 2011 VA neurosurgeon's expert medical opinion is considered to be the most probative evidence of record addressing the case.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Thus, the more probative evidence of record weighs against a finding that the cause of the Veteran's death was due to a disorder identified in 38 C.F.R. § 3.309(e) as associated with herbicide exposure.  Therefore service connection for the cause of the Veteran's death based on presumed Agent Orange exposure is not available in this case.

Moreover,  the evidence of record does not indicate that exposure to herbicides is otherwise causally linked to the cause of the Veteran's death.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  At the time of his September 1967 separation examination, the Veteran denied the following: frequent or severe headache; dizziness; history of head injury; loss of memory or amnesia.  Neurologic evaluation was recorded as "normal."  The remaining record does not indicate that the Veteran's aneurysm may be due to Agent Orange exposure.  

For these reasons, the Board finds that the preponderance of the more probative evidence of record weighs against the appellant's alternative theory of entitlement concerning Agent Orange exposure.  Thus, service connection is not warranted on this basis.  

As service connection is not warranted on a presumptive basis, and the preponderance of the evidence is against a finding that the Veteran's diffuse subarachnoid hemorrhages resulting from the rupture of a large berry aneurysm (also identified as a saccular aneurysm), is related to a head injury during service, developed within one year of separation from service, service connection for the cause of death is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


